Citation Nr: 0826028	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A hearing before a decision review officer at the RO was 
conducted in July 2006.  The veteran requested a Board 
hearing at the RO in October 2006.  In May 2008 written 
argument from the veteran's representative, the veteran 
withdrew his request for such hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c).  At his hearing before a 
decision review officer in July 2006, the veteran stated that 
he underwent psychological counseling while employed at the 
Long Beach, California, naval shipyard starting in 1980.  An 
attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any counseling for a psychiatric disorder 
while he was employed at the Long Beach, 
California, Naval Shipyard starting in 
1980 and obtain those records.  Document 
all efforts made to obtain the records.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

